DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-5 in the reply filed on12/16/21 is acknowledged.  The traversal is on the ground(s) that all species of claims are properly presented in the same application; undue diverse searching would not be required; and all claims should be examined together. Accordingly, examination of the claims of Species II, Species III, and Species IV, in addition to the claims of Species I, would place no additional “serious” burden on the Examiner as examination of the claims of Species II - Species IV would not require undue diverse searching beyond that which would be necessary for examination of the claims of Species I.  .  This is not found persuasive because the species are distinct and would require different searches and search strategies as previously stated.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" and "203" have both been used to designate the same switch in Figure 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the jog controls must be shown or the feature(s) canceled from the claim(s).  There is no reference number(s) employed in the specification nor drawings that indicates what is considered “jog controls”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	It is noted that applicant has elected to name/refer to the invention as “a pipette robot”. However, the name does not provide for any structural element of the invention. As noted above, the invention is defined by the four structural elements listed in the body of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as presently drafted are unclear to the extent such that the examiner cannot ascertain the scope of the claims. 
As to claim 1, it is noted that the claim is directed to an apparatus. However, it is unclear what is the structural nexus of the at least one processor, memory, pipette and deck. None of the structures are not required to be structurally connected. Therefore, it is unclear how such unconnected structures can be considered as being an apparatus. A group of arbitrary unconnected parts is not an apparatus. The components as claimed are not sufficient to define any pipette robot that is consistent with that described in the specification and illustrated in the drawings. It is unclear how the apparatus as claimed could function without having a robot frame to which a deck is attached and to which XYX gantry is attached and a pipette being attached to the gantry, and a computer (the processor and memory cannot exist without being in a computer) as described in the specification and shown in the drawings. 
It is unclear if applicant intends for the instructions to be in the memory because the term “stores” is directed to what the memory does not what the memory contains or includes. 
It is unclear how the entire invention (the pipette robot) can be defined relative to itself in clause “cause the pipette robot to perform:” Every element positively claimed, previously listed is “the pipette robot”. However, each of the positively elements alone nor in combination are not structurally capable of and do not perform each of the listed steps. If applicant intends for each of the steps to be performed by specific components of the invention, then the claims should clearly provide for such.  This is also applicable to claims 2 and 5.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not provide for any definitive structural location nor numerical distance. What may considered as ”near” to one person may not be considered as such to another and vice versa.
It is noted that no points are defined as being defined by any structure. It is unclear what is required of a “point” for it to be considered as a “calibration” point. One can subjectively name any point one desires as “a  calibration point”. It is unclear what is structurally require of a point for it to be a “Z-axis height calibration point”. It is unclear what a Z-axis height of the deck is required to be determined relative to; height as in vertical distance above and/or relative to/from what. There is no indication as to how and what structures provide for any measurements, calculations, determinations, sensing, detection, etc. of positions, locations, height, relative distances etc. of anything. As noted above, it is unclear how 
It is unclear what is meant by the phrase “for each of one or more of….” The phrase is confusing. It is unclear if the phrase is meant to say “each one of…” which mean all of such or if  the phrase is meant to be “one or more of” which would refer to one and more than one of would be an alternative. Clarification is required. Furthermore, the paragraph does not provide for any further instruction. Therefore, it is unclear what applicant is attempting to establish. If applicant intends for the invention to comprise further structural elements, then such structures (and relative structural connectivity to the prior claimed elements) should be listed above in the claim. 
It is unclear which/what X/Y/Z calibration point is being referenced by the phrase “the X/Y/Z calibration point” because the claim previously mentions a second, third, and fourth X/Y/Z calibration points. Although, such points are mentioned, it is not in terms of any instructions. All of such points are not required to be employed in any instructions. Furthermore, it is noted that the instructions do not require any step of “calibrating” anything (any parameters) nor provides for what/how anything is calibrated. 
It is unclear what are “X/Y/Z location calibration points” and “X/Y/Z location of the X/Y/Z calibration point” because as noted above X,Y, and Z are not defined in the claim. If applicant intends to refer to some type of coordinate system, then the claim should provide for such and define what are each of X, Y, and Z. It is unclear what the nexus of a point and location (if they are one in the same or different). If one knows that point is identified within a coordinate 
Furthermore, it is unclear what is meant by “to be centered with the X/Y/Z calibration point”. The phrase “to be” recites an intended purpose, but does not require any respective centering to be performed.  It is unclear if applicant intends for the point to have a center and the pipette is moved to the center of such point, to the actual point, or something else. It is noted that any two locations/points can be considered centered, because one can draw a straight line between any two locations/points. Clarification is required. The instructions are confusing and unclear. As noted above, it is not recited who or what is required to perform each of the steps.  Furthermore, it is noted that there is no structure claimed that provide for any rotating, shifting, and tilting of the deck. Furthermore, it is noted that each of such actions are not mutually exclusive. For example, it something is tilted, it can be considered as being shifted and also rotated. 
As to claims 1-2 and 5, it appears as if the claims should read as: “wherein the instructions stored on the memory, further include instructions that when executed by the at least one processor, further cause the….(insert the positively claimed elements of the invention that perform the acts of each step) to….”
As to claim 2, it is what is the structural nexus/connectivity between the X, Y, and Z switches and the connectivity of each of the switches the prior positively claimed elements of claim 1. See remarks above. Furthermore, it is unclear how the invention can have such 
As to claim 3, it is noted that the phrase “or more” provides for alternatives. It is noted that one can select any “point(s)” on the deck and name them as one desires. Furthermore, it is unclear if the claim is implying that if the points are not on the deck that they can be located somewhere else. 
As to claim 4, it is unclear what structurally defines “jog controls” and what is the structurally connectivity of such to the prior positively claimed elements of claim 1. Furthermore, it is unclear what is the difference, if any, between jog controls and the processor (of a computer) that has been claimed as “providing for jogging….”. 
As to claim 5, it is unclear who/what determines a scale; what kind of scale is determined; who/what applies the scale; and how/what is considered as applying the scale. Furthermore, it is unclear what is the structural nexus of the recited motor to the prior positively claimed elements of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meltzer, US 5,055,263.


As shown in the figures and described in the specification, the apparatus comprises a base 11 (deck); carriage 14 (attached to and moves along X,Y,Z axes/structures of a frame/gantry) carries a number of probes 15 (pipettes). See description of Figures. As far as the calibration points/locations (claims 1 and 3), it is noted that any points and/or locations in/on the base 11 can be considered as such. See prior remarks above.  
The helical screw shafts of the X-Y positioning frame and subframe assemblies are driven by the stepper motors (motor, jog controls; claims 1-2 and 4-5) to target positions specified by an associated computer (processor and memory; jog controls) controlling the programmed procedures for the pipetting system. A computer communication link is provided 
FIG. 2 is a schematic plan view of a three dimensional ( XYZ axes) moving mechanism for a carriage of the system of FIG. 1. (BRIEF DESCRIPTION OF DRAWINGS).
Tips 39 are attached on or removed from tip holders 36 by X-Y movement of carriage 14 to the location of the fresh tips on table 12, then by downward Z movement of the probes, driven linear racks 27 and the Z-axis motors, until the shoulders 36d of the tip holders are seated against the upper ends of the tips and ending with a return movement of the probes. Removal is accomplished by a converse movement to maneuver the upper shoulder of the tip under a V shaped shoe and a detaching upward movement of the probes. Up to four pipette tips, in a single row, can be removed simultaneously. At the latter part of a tip change, the probes are recalibrated for the Z-axis positions of the tips by moving the probe tip holders to a maximum downward position, which also seats the new tips on the tip holders, and then moving the probe tips back upward to home positions detected by microswitches or other forms of position detectors. The associated computer counts the number of steps between the maximum downward positions and the home positions and stores the information (homing, jogging, and determining the relative positions of deck and probes, height of deck, etc.) . The computer, thereafter, tracks the Z-axis position of the tips by updating the step count in memory (memory connected to processor of the computer, storing instructions), so that the tip 
The use of microswitches and XYZ (XYZ frame switches; claim 2) home position calibration ensure precise positioning of the tips relative to the test tube arrays and their fluid levels. (column 6, lines 44-49). 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness.

However, it would have been within the common sense, predictability, routine skill, and knowledge as well as obvious to recognize that the computer of Meltzer may be programmed as desired to employ the structures of the apparatus of Meltzer to perform the same instructions as claimed to monitor, determine, store the relative locations (positions, coordinates, height, distances of the probes, base, etc.), and calibrate the relative movement/positioning of such structures to ensure that the apparatus performs the programmed steps optimally, efficiently, and accurately. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meltzer, US 5,306,510, discloses the same or similar device as that of the reference cited above. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798